Citation Nr: 1818207	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a November 2015 hearing.  A transcript is associated with record and was reviewed.

This matter was previously before the Board in January 2016, at which time it was remanded for further development.  It has been returned for additional appellate review. 

The Board recognizes that the issues of entitlement to service connection for traumatic brain injury, a shoulder disability, a left hip disability, hypertension, colon cancer, and a skin disability, entitlement to an increased rating for bilateral hearing loss, and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 27, 2017 have been certified to the Board.  However, the Veteran has requested a hearing in these matters, and the record indicates that this hearing is in the process of being scheduled.  Therefore, these issues will be the subject of a separate decision, as in order.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records include X-ray evidence suggestive of narrowing of the joint space in the right knee, and there is current X-ray evidence confirming osteoarthritis of the right knee.  

2.  The service treatment records show the Veteran was treated for a fracture of the left patella, with a normal X-ray of the left knee and a normal left knee on separation examination.  

3.  A left knee disability was not shown until many years after discharge, and the competent medical opinions finds that the current left knee disability is unrelated to the injury in service.  

4.  The service treatment records show that the Veteran was treated for shortness of breath following the inhalation of concrete particles, and he was diagnosed with COPD around 2003, but current medical opinion states that radiographic findings are not consistent with silicosis from concrete particles, and that the COPD is more likely than not due to his long term two pack a day smoking habit. 

5.  The Veteran's CAD has not resulted in chronic congestive heart failure, a METs workload of 3 or less, or left ventricular dysfunction with an ejection fracture of less than 30 percent for any portion of the appeal period.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2017).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2017).  

3.  The criteria for entitlement to service connection for chronic obstructive pulmonary disease have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017).  

5.  The criteria for an initial rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, Code 7005 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a June 2011 letter prior to the initial adjudication of his claims for service connection.  The claim for an increased rating for CAD arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded two VA examinations of his claimed disabilities, both of which include etiological opinions offered by the examiners after a review of the medical records.  The Veteran has also submitted private evidence in support of his claim.  The Social Security Administration (SSA) was contacted but replied that they do not have any medical records for the Veteran.  He testified regarding his claimed disabilities at his hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that he has developed several disabilities as a result of active service.  He contends that both of his knee disabilities, as well as his back disability, were incurred when the vehicle he was driving overturned.  The Veteran believes that his COPD is related to breathing in concrete particles and chemicals while performing construction projects in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Knees

A March 2011 VA examination diagnosed the Veteran with right knee patellofemoral syndrome with stability and left knee patellofemoral syndrome with stability.  3/16/2011 VA Examination, p. 11.  A March 2016 VA examination found that both knees were stable, and the Veteran was said to have never had a meniscus condition.  However, imaging studies documented degenerative or traumatic arthritis of both knees.  The examiner diagnosed knee joint osteoarthritis for both the right and left knee.  3/24/2016 C&P Exam, p. 1.  The criterion for medical evidence of a current disability has been met for both the left and the right knee.  

As for evidence of in-service incurrence or aggravation of a disease or injury, the service treatment records show that the Veteran was treated on many occasions for injuries and symptoms relating to both knees.  

The entrance examination shows that a disability of the knees was not noted, and the Veteran is presumed to have been sound.  The medical history obtained from the Veteran at this time was also negative.  11/16/2015 STR - Medical, p. 5.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b)

An October 1971 service treatment record shows that the Veteran had pain, difficulty with the range of motion and a crampy sensation in the right knee.  He had been struck by a cement bag in the lateral aspect of the right knee four weeks earlier.  The knee had reportedly been very sore for a few days but had improved.  On current examination the diagnoses was effusion of the right knee, rule out lateral collateral ligament tear.  A follow-up record includes a diagnosis of chondromalacia with torn meniscus.  11/16/2015 STR - Medical, pp. 48-49.  Another October 1971 treatment record states that the Veteran had sustained a trauma to the right leg six years earlier when he sustained torn ligaments while wrestling.  A current examination resulted in an impression of "cartilage damage and ligaments."  11/16/2015 STR - Medical, p. 40.  

A January 1972 service treatment record reflects a history of the right knee locking up on him for a year.  There was a long history of right knee swelling with no definite history of an initiating trauma.  On examination there was no effusion and the knee was stable.  An X-ray study of the right knee showed questionable narrowing of the joint space medially.  11/16/2015 STR - Medical, p. 49.  

In August 1972, the Veteran had complaints of right knee locking.  He had pain in the medial and lateral aspects of the patella.  A follow-up visit showed the swelling had gone down considerably but there was still some pain.  11/16/2015 STR - Medical, p.  31.  

The Veteran was again seen after he was injured when the dump truck he was driving overturned.  This occurred in September 1972.  He complained of severe pain of the left knee, with a laceration.  An X-ray study of the left knee was within normal limits.  October 1972 follow up records shows that the knee was stable.  He continued to have joint effusion but less than before.  The Veteran was to continue to use his crutches.  

An October 1972 consultation sheet states that the Veteran had been involved in a truck accident in September 1972 while deployed in Thailand.  He complained of pain and general discomfort of the left leg and knee, but radiographs were unremarkable.  Subsequently he developed a joint effusion.  The knee was stable but the Veteran had pain whenever pressure was applied to the area.  On further examination the Veteran was found to have an undisplaced fracture of the patella and his leg was placed in a cylinder case.  11/16/2015 STR - Medical, p. 71.  

November 1972 records show that a fracture of the left patella was discovered, and the leg was casted.  11/16/2015 STR - Medical, pp. 25-26.  Other records dated in November 1972 reflect that the Veteran had an undisplaced fracture of the left patella and a torn lateral meniscus, and he was sent for physical therapy.  11/16/2015 STR - Medical, p. 56.  

Follow up records from November 1972 show that the Veteran's cast had been removed from his left leg.  The right knee had a history of a twisting trauma two years ago with two episodes of locking during the past year.  On examination, the Veteran had right lateral joint tenderness and a loud meniscus click on the lateral side with rotation and valgus stress.  The impression was a healing fracture of the left patella with chondromalacia, and an old tear of the right lateral meniscus.  The examiner noted that because of his surgical schedule, he was unable to do the meniscectomy that was needed for the right knee before January, and it was suggested the Veteran be sent elsewhere for his surgery.  11/16/2015 STR - Medical, p. 72.  

A January 1973 record notes that the Veteran had a long history of knee problems, including a November 1971 consultation that resulted in a diagnosis of right chondromalacia and the belief that surgery was warranted.  On evaluation the problem was said to have begun on a paving crew when he slipped, fell, and a bag of cement hit the lateral side of the right knee.  Thereafter, he had swelling and popping.  There was no locking or pain on popping.  The left knee was noted to have had a fractured cap in September 1971.  On examination, there was no effusion, and the lateral meniscus, the medical cruciate ligament and the lateral cruciate ligament were all okay.  The impression was a normal knee although the examiner noted parenthetically the Veteran might have trouble with the lateral meniscus later.  It was recommended that the Veteran not have surgery.  11/16/2015 STR - Medical, pp. 21-22.

The Veteran was examined in January 1973 prior to his discharge from active service.  The lower extremities were found to be normal.  He was noted to have sustained the fracture of the left patella in 1972.  11/16/2015 STR - Medical, pp. 10-11.  

Given the large amount of evidence attesting to injuries and treatment to both knees in service, the second criterion for service connection is met for each knee.  

The final criterion that must be met to establish service connection is that of a nexus between the events in service and the current diagnoses.  

Regarding the right knee, the Board finds that service connection for osteoarthritis can be presumed.  The January 1972 X-ray study showed questionable narrowing of the joint space, and pain on motion was demonstrated on many occasions.  The March 2016 VA examination shows osteoarthritis of the right knee.  The Board is aware of the October 1971 reference to a pre-service wrestling injury and torn ligaments of the right knee, but these were not noted upon entry, the Veteran is presumed to have been sound.  Moreover, the findings pertaining to arthritis are unrelated to any potential ligament damage.  

In reaching this decision, the Board is aware that an October 2010 X-ray study was normal, and that VA examiners have opined the current right knee disability is unrelated to events in service.  However, neither examiner commented on the January 1972 X-ray or the diagnoses of a torn meniscus.  Given the diagnoses of a torn meniscus of the right knee with recommendations for surgery, the January 1972 X-ray study that suggested narrowing, and the most recent findings of osteoarthritis, the Board will resolve all reasonable doubt in favor of the Veteran and presume that the current disability is related to the X-ray finding and symptoms shown in service.  38 U.S.C. §§ 1101, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.307, 3.309.  In so doing, it is noted that for chronic diseases under 38 C.F.R. § 3.309(a), an award of service connection is permissible solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the left knee, the Board will find that the evidence weighs against a nexus between the current left knee disability and the Veteran's injury in service.  

Initially, the Board notes that January 2011 VA treatment records include bilateral knee arthroscopic surgery in 1970 in the Veteran's list of surgical history.  12/28/2013 Capri, p. 392.  Given that this would predate the injuries sustained in service, that the service treatment records are negative for such surgery, that there is no further reference to this surgery in the voluminous records, and that the Veteran denied having had surgery on his knees at the March 2016 VA examination, the Board finds that this reference is in error.  See 3/24/2016 C&P Exam, p. 2.  

Although the service treatment records show that a fracture of the left patella per X-ray study, arthritis was not noted during service or within a year of discharge from service, and the current diagnosis of osteoarthritis of the left knee cannot be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the medical evidence also weighs against a finding of a nexus between the Veteran's current left knee disability and the injury he sustained during service.  

The March 2011 VA examiner noted the Veteran's patella fracture of the left knee during service, as well as the normal X-ray.  The Veteran reportedly now experienced similar pain on a daily basis with stiffness, swelling, weakness and occasional instability.  He also complained of popping and occasional locking, and was unable to squat.  However, on examination there was minimal pain without swelling, and no abnormal motion on ligament testing.  The drawer signs were negative.  The diagnosis was left knee patellofemoral syndrome with stability.  The examiner opined that this disability was less likely than not caused by or the result of the treatment he received while in service, but was more in keeping with natural age progression.  3/16/2011 VA Examination, p. 11.  

The March 2016 VA examiner also opined that the Veteran's left knee disability was less likely than not incurred in or caused by an in-service injury or event.  The rationale was that the Veteran currently has mild degenerative changes of the left knee consistent with osteoarthritis.  Osteoarthritis results from a number of factors, and risk factors include increasing age, elevated body mass index, activities, genetic predisposition and prior injury, with advancing age being one of the strongest risk factors.  It was estimated that 83 percent of males over 55 and 97 percent over 65 have osteoarthritis.  The examiner stated that the service treatment records refer to occasional episodes of left knee complaints, but the knee was normal on the separation examination.  There was no post service evidence of a left knee problem for 20 years after service, and a December 2010 X-ray study was normal without evidence of degenerative changes.  The examiner opined that there was no competent evidence to suggest a medical nexus between the current mild knee osteoarthritis and the knee injuries and treatment 40 years ago in service.  Instead, it was more likely than not that the Veteran's osteoarthritis was due to advancing age, years of activities, an elevated BMI, and genetic predispositions.  3/24/2016 C&P Exam, p. 2.  

The only two competent medical opinions of record both found that the Veteran's current left knee disability was unrelated to the Veteran's injuries during service.  Although the March 2016 examiner noted the Veteran's left knee treatment in service without specifically citing to the fractured patella, the March 2011 examiner specifically considered that injury.  The March 2016 examiner noted that as recently as December 2010 an X-ray study had been negative for arthritis.  This examiner provided a lengthy explanation as to why the Veteran's current disability was less likely than not related to service, including the normal discharge examination, the many years between discharge and initial diagnosis, and the prevalence of osteoarthritis in men of the Veteran's age.  There is no competent medical opinion to the contrary, and the Board must conclude that the Veteran's current left knee disability is unrelated to the injury he sustained in service.  

The Board has considered the Veteran's statements and his sincere opinion that his current left knee problems are related to active service.  He is both competent and credible to describe his knee symptoms.  However, a layman would not normally be competent to make a diagnosis of an internal condition such as an orthopedic disability, and there is no indication that the Veteran has had the medical training that would enable him to make such a diagnosis or to relate the current diagnosis to the left knee injury treated in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  His opinion is outweighed by that of the two medical professionals who believe there is no relationship.  

Finally, the Board finds that continuity of symptomatology is not established.  In so finding, it is recognized that in his hearing testimony the Veteran described having experienced left knee problems for "many years."  However, to the extent that this statement can be construed as an assertion of symptoms dating back to service, the overall evidence weighs against such a conclusion.  Again, it is critical to note that the separation examination showed normal findings.  Moreover, while an absence of treatment cannot, standing alone, serve as a basis for rejecting lay evidence contending continuity of symptomatology, a significant gap in time between service and treatment is an appropriate factor, among others, for consideration.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the first documented treatment is not proximate to discharge from service.  For the above reasons, continuity of symptomatology for the left knee is not demonstrated. 

In sum, the preponderance of the evidence is against the claim.

COPD

The March 2011 VA examination and the March 2016 VA examination each include diagnoses of COPD, and the diagnosis of COPD in the Veteran's VA treatment records is well established.  See 3/24/2016 C&P Exam, p. 1.  

In addition, the service treatment records confirm that the Veteran was seen for complaints of shortness of breath after breathing in dust particles through a clogged mask while working inside a concrete making machine.  His complaints persisted for two days.  An X-ray study of the chest was normal, and no active infiltrates were seen.  The impression was acute foreign body inhalation with bronchiospastic reaction.  11/16/2015 STR-Medical, p. 28.  The January 1973 separation examination found that the Veteran's lungs and chest were normal, and an X-ray study obtained at that time was within normal limits.  11/16/2015 STR-Medical, p. 10.  Thus, the requirement for evidence of in-service incurrence of a disease or injury has been met.  

However, the preponderance of the medical evidence is against a finding of a relationship between the Veteran's current COPD and the injury for which he was treated in service.  

The March 2011 VA examiner reports that the Veteran described the onset of difficulty with breathing in 2003, and he was diagnosed with COPD at that time.  He smoked two packs of cigarettes a day.  At the conclusion of the examination, the diagnoses included COPD.  The examiner opined that it was not caused by or the result of the treatment he received while in service, but was more in keeping with the many years of smoking two packs of cigarettes a day.  3/16/2011 VA Examination, p. 11.  

At the March 2016 VA examination, the Veteran reported the onset of occasional cough and trouble breathing with exertion over 10 years earlier.  He had been diagnosed with COPD around 2010.  The Veteran had smoked two packs of cigarettes a day for the past 40 years but had successfully quit smoking six months ago.  The examiner noted the October 1971 episode in service when the Veteran was working with concrete and his mask became clogged.  The examiner further noted that concrete dust contains silica and repeated exposure is a risk factor for developing silicosis.  However, an August 2012 CT scan was negative for any findings consistent with silicosis.  Instead, it was more likely than not that the Veteran's COPD was caused by his greater than 60 pack a year smoking history than any events that occurred during active service.  

The Board finds that these two opinions are dispositive of the matter.  The March 2016 examiner specifically considered the in-service exposure to concrete dust, but notes that the current radiographic findings are not consistent with the type of disease that would result from such exposure.  Instead, the Veteran's current disability is consistent with smoking, and the Veteran was a two pack a day smoker for many years prior to the development of his COPD.  The Board recognizes the Veteran's sincere belief that the concrete dust and unnamed chemicals in service caused his COPD, but he lacks the medical training required to provide a competent opinion in the matter.  The two VA examiners both note that COPD was diagnosed many years after discharge, and opined it is consistent with the Veteran's smoking history.  There is no competent opinion to the contrary, and the Board finds that entitlement to service connection for COPD is not warranted. 

Increased Rating

The Veteran contends that he is entitled to an initial rating in excess of 60 percent for his CAD.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for CAD was granted in an August 2011 rating decision.  A 10 percent rating was initially assigned for this disability.  The January 2016 Board decision granted an initial 60 percent rating for the entire period on appeal, but remanded for consideration of a rating in excess of 60 percent.  

The Veteran's disability is evaluated under the criteria for arteriosclerotic heart disease (Coronary Artery Disease).  These criteria state that for CAD with chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; a left ventricular dysfunction with an ejection fraction of less than 30 percent, then a 100 percent rating is warranted.

If there is more than one episode of acute congestive heart failure in the past year, or; a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the current 60 percent rating is appropriate.  38 C.F.R. § 4.104, Code 7005.  

The Board finds that the criteria for the 100 percent rating have not been met or nearly approximated for any portion of the period on appeal.  

The treatment records are negative for evidence of chronic congestive heart failure.  A March 2016 VA examination states the Veteran has not had congestive heart failure.  3/24/2016 C&P Exam, p. 2.  A January 2017 VA Disability Benefits Questionnaire for Heart Conditions completed by the Veteran's doctor is also negative for congestive heart failure.  1/26/2017 C&P Exam, p. 1.  

As noted in the January 2016 Board decision, VA treatment records from June 2012 show the Veteran with an estimated workload of at least 4 METs at a cardiology consult.  12/28/2013 Capri, p. 227.  The March 2016 VA examiner states that the Veteran's workload was between greater than 3 and 5 METs.  3/24/2016 C&P Exam, p. 5.  The examiner who completed the January 2017 questionnaire agreed.  While the Veteran's total workload was between 1 and 3 METs, this included consideration of the effects of his COPD.  The examiner opined that the estimated METs level due solely to the service connected cardiac condition was from greater than 3 and up to 5 METs.  1/26/2017 C&P Exam, p. 11.  

Finally, the Board has reviewed both VA and private treatment records dating from 2011 to the present, and at no point have they shown a left ventricular ejection fraction of less than 30 percent.  A July 2011 treatment record found it to be 70 percent.  8/12/2011 Medical Treatment Record - Government Facility, p. 3.  The June 2012 cardiology consult states it was 56 percent.  12/28/2013 Capri, p. 227.  VA testing in July 2013 found it to be 54 percent with stress and 49 percent at rest.  11/1/2013 Medical Treatment Record - Government Facility, p. 46.  Testing conducted during hospitalization at a private facility found the ejection fracture to be between 35 and 40 percent.  1/27/2017 Medical Treatment Record - Government Facility, p. 62.  The March 2016 VA examination notes that testing conducted in June 2015 showed 52.5 percent.  3/24/2016 C&P Exam, p. 4.  Private testing submitted with the January 2017 questionnaire shows an ejection fraction that was mildly reduced to 45 to 50 percent.  1/26/2017 C&P Exam, p. 1.  Finally, a November 2017 VA treatment record states that the most recent testing had revealed an ejection fracture between 60 and 65 percent.  11/30/2017 Capri, p. 7.  

The Board concludes that in the absence of evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricular ejection fraction of less than 30 percent, the criteria for a 100 percent rating are not met, and the current 60 percent rating is appropriate.  38 C.F.R. § 4.104, Code 7005.

In reaching this decision, the Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a separate claim for TDIU in October 2016.  However, as previously noted, the matter of entitlement to TDIU prior to April 27, 2017 is the subject of a separate appeal for which the Veteran has requested a hearing before the Board.  Therefore, in order to protect the Veteran's right to due process, consideration of entitlement to TDIU is deferred until after the hearing is conducted. 


ORDER

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for chronic obstructive pulmonary disease is denied. 

Entitlement to an initial rating in excess of 60 percent for coronary artery disease is denied. 


REMAND

With respect to the claim of service connection for a low back disability, additional development is required.  Specifically, January 2011 VA treatment records show that the Veteran under low back surgery at L3 to L5 in 1997.  12/28/2013 Capri, p. 392.  The surgery is also noted in other VA treatment records.  

The March 2016 VA examiner notes that the Veteran underwent back surgery in the 1990s before providing his opinion.  However, a review of the record fails to reveal that an attempt has been made to obtain the records relating to the Veteran's 1997 back surgery.  As these records may have some bearing on the etiology of this disability, the Board finds that an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the medical provider and facility at which his 1997 back surgery was performed.  Obtain these records if this is a VA or other government facility.  If this is a private facility, inform the Veteran that with his permission, VA will obtain the records on his behalf.  If the facility is identified and any necessary permission received, obtain all records associated with the 1997 back surgery.  If the Veteran does not provide permission, he should be notified that he can obtain and submit the records himself, and that it is his responsibility to ensure that any private records are received by VA.  Associate all records that are received with the claims file. 

2.  If, and only if, records pertaining to the 1997 back surgery are received, return the claims file to the VA examiner who conducted the March 2016 examination in order to obtain an addendum opinion.  After a review of the additional records, the examiner should state whether or not they alter his opinion that the Veteran's current low back disability was not incurred in or due to active service.  The reasons and bases in support of this addendum opinion must be provided.  If the March 2016 examiner is no longer available, the claims file should be provided to an equally qualified examiner in order to obtain the addendum.  A new examination is not required, and one should only be scheduled if deemed necessary by the examiner. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
ERIC S. LEBOFF

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


